Case 1:20-cv-00127-LJV-HKS Document 1 Filed 01/31/20 Page 1 of 7

UNITED STATES DISTRICT COURT
for the

WESTERN DISTRICT OF NEW YORK

eK IIR RII IKK RE RE KER REE RR ERR EREREREREERRER REE

RALPH J. MOLINE, JR.,
CIVIL CASE NO:
Plaintiff,
COMPLAINT
vs. JURY TRIAL DEMANDED
UNITED STATES POSTAL SERVICE,

Defendant.

FRR H IRR KER ERE RR ERE RERER EE ER ER ERE REE ERRERERE

The plaintiff, Ralph J. Moline, Jr., by and through his attorneys, The Dietrich
Law Firm P.C., for his Complaint against the defendant, United States Postal
Service, alleges upon information and belief:
STATEMENT OF JURISDICTION. VENUE AND NATURE OF THE CASE
1. This action arises out of acts, omissions, negligence, and/or
recklessness of the United States Postal Service located at 138 Delaware Avenue,
Buffalo, New York 14202, within the Western District of New York. The basis of
jurisdiction in Federal Court is that the United States Postal Service is a party to

the action as stated under the provisions of 39 U.S.C. § 409.

oe

The Dietrich Law Firm P.C.
1323 North Forest Road
Williamsville, New York 14221
Case 1:20-cv-00127-LJV-HKS Document 1 Filed 01/31/20 Page 2 of 7

2. The Western District of New York is the proper venue for this action in
that the plaintiff resides and/or the act or omission in question occurred in the 17
westernmost counties of New York State (28 U.S.C. § 1402(b)).

3. The nature of this suit is a personal injury claim for damages suffered
by the plaintiff, Ralph J. Moline, Jr. as a result of the negligence of the defendant,
United States Postal Service regarding a motor vehicle collision that occurred on
June 20, 2018 between the plaintiff and a United States Postal Service vehicle
operated by the defendant’s employee, agent and/or servant.

PARTIES

4. On June 20, 2018, the plaintiff, Ralph J. Moline, Jr., resided at 6724
Grissom Court, Derby, New York 14047, in the County of Erie, and the State of New
York.

5. The tortfeasor was the defendant, United States Postal Service,
hereinafter referred to as “defendant,” by and/or through its agents, servants and/or
employees of the United States Postal Service located at 1388 Delaware Avenue,
Buffalo, New York 14202.

STATEMENT OF FACTS

6. At all times herein relevant, the plaintiff, Ralph J. Moline, Jy., has
been a resident of the County of Erie and the State of New York.

7. That upon information and belief, the United States Postal Service

conducts regular, systematic and continuous business in the County of Erie and the
Case 1:20-cv-00127-LJV-HKS Document 1 Filed 01/31/20 Page 3 of 7

State of New York with a Post Office located at 138 Delaware Avenue, Buffalo, New
York 14202.

8. The claim herein arose on June 20, 2018 at approximately 3:08 p.m.,
on Route 5 (Lake Shore Road), at or near its intersection with Mt. Vernon
Boulevard in the Town of Hamburg, the County of Erie and the State of New York.

9. At all times herein mentioned, Route 5, at or near its intersection with
Mt. Vernon Boulevard in the Town of Hamburg, the County of Erie and the State of
New York, was and is a public state highway.

10. On or about June 20, 2018 at approximately 3:08 p.m., the plaintiff
Ralph J. Moline, Jr. was lawfully operating a 2017 Subaru bearing New York State
license plate number GLN8759 on Route 5 eastbound at which time his vehicle was
struck by a 1988 Grumman pulling out of 4481 Lake Shore Road attempting to turn
west on Route 5 with an unknown license plate number, which was then operated
by an individual named Carolyn S. Pataky causing the plaintiff Ralph J. Moline,
Jr., to sustain serious physical injuries.

11. That upon information and belief, Carolyn S. Pataky was at that time
of the collision, an officer, agent, servant and/or employee of the United States
Postal Service operating said 1988 Grumman in the course of her employment with
the defendant the United States Postal Service.

12. That upon information and belief, said 1988 Grumman, then operated
by Carolyn 8. Pataky was owned, operated, controlled, managed, allocated and/or

maintained by the defendant the United States Postal Service.
Case 1:20-cv-00127-LJV-HKS Document 1 Filed 01/31/20 Page 4 of 7

13. The defendant the United States Postal Service is responsible for the
acts of the operator Carolyn S. Pataky as a result of New York State Vehicle and
Traffic Law § 388.

14. The plaintiff Ralph J. Moline, Jr. was at all times exercising due care.

15. Upon information and belief, the aforesaid collision and resulting
injuries sustained by the plaintiff, Ralph J. Moline, Jr. were caused by the
negligence, carelessness and recklessness of the defendant through its officers,
agents, servants and/or employees at the United States Postal Service without
negligence on the part of the plaintiff contributing thereto.

16. Upon information and belief, the defendant was negligent, careless
and/or reckless in that it failed to yield the right-of-way to the plaintiff, failed to see
what was there to be seen; failed to be alert; failed to make a proper turn; failed to
yield the right-of-way to the plaintiffs vehicle; failed to observe the plaintiffs
vehicle; failed to take heed of the road conditions then and there prevailing; failed to
observe prudent and reasonable driving practices; failed to control their automobile;
failed to take reasonable precautions to avoid the collision herein; and/or failed to
warn the plaintiff herein of the resulting collision, which caused the plaintiff Ralph
Moline, Jr. to suffer severe and serious personal injuries.

17. Asa result of the collision, the plaintiff, Ralph J. Moline, Jr., sustained
serious, severe, and permanent physical injuries to his neck, back, and left hand,
including but not limited to, cervical disc herniations and/or bulges and/or

protrusions, lumbar disc herniations and/or bulges and/or protrusions necessitating
Case 1:20-cv-00127-LJV-HKS Document1 Filed 01/31/20 Page 5 of 7

a two-stage surgical intervention; post-surgical scarring to the posterior lumbar
spine; residual lumbar spine pain with pain radiating to his bilateral lower
extremities; restricted range of motion of the lumbar spine and the cervical spine;
trigger finger of the left little finger which required surgical intervention to release;
and, left hand pain with associated swelling.

18. The plaintiff, Ralph J. Moline, Jr., suffered a serious injury as that
term is defined by § 5102 of the Insurance Law of the State of New York.

19. The plaintiff, Ralph J. Moline, Jr. has sustained economic loss greater
than basic economic loss as that term is defined by § 5102 of the Insurance Law of
the State of New York.

20. The limitations on liability set forth in New York State CPLR Article
16 do not apply herein; one or more of the exemptions set forth in CPLR § 1602
applies.

AS AND FOR A CAUSE OF ACTION ON BEHALF OF THE PLAINTIFF
RALPH J. MOLINE, JR. AGAINST THE DEFENDANT
UNITED STATES POSTAL SERVICE - NEGLIGENCE

21. The plaintiff Ralph J. Moline, Jr. repeats and re-alleges the above
paragraphs as if set forth in their entirety herein.

22. The collision described in the above paragraphs occurred as a result of

the defendant’s negligence and/or recklessness without any negligence attributable

in any measure to the plaintiff.
Case 1:20-cv-00127-LJV-HKS Document1 Filed 01/31/20 Page 6 of 7

23. As a result of the negligence and/or recklessness of defendant, as
alleged above, the plaintiff Ralph J. Moline, Jr. was injured and has suffered
damages in the amount of $3,000,000.00 (Three-million dollars).

24. By reason of the foregoing, as a direct and proximate result of said
collision, the plaintiff, Ralph J. Moline, Jr., was compelled to seek medical care and
treatment, undergo multiple surgeries, will require significant physical
rehabilitation, and will in the future be compelled to seek medical care and
treatment; was prevented from engaging in his usual activities; and, upon
information and belief, will remain disabled as a result of the injuries sustained
June 20, 2018, as set forth above.

25. By reason of the foregoing, as a direct and proximate result of said
collision, the plaintiff, Ralph J. Moline, Jr. has been incapacitated from pursuing
his usual employment and other activities, may be left with disabilities that will in
the future similarly incapacitate him and cause him pain and suffering, and may
require further medical treatment.

26. Asa result of the foregoing, the plaintiff, Ralph J. Moline, Jr., has and
will incur great expense in the procurement of medical attention.

27. In the plaintiffs administrative claim, he had sought relief in the
amount of $3,000,000.00 and reiterates the same herein.

DEMAND FOR A JURY TRIAL

 

28. The plaintiff Ralph J. Moline, Jr. demands a jury trial as to all issues

so triable as a matter or right, pursuant to F.R.C.P. 38(b)(1) and 38(c).
Case 1:20-cv-00127-LJV-HKS Document1 Filed 01/31/20 Page 7 of 7

PRAYER FOR RELIEF

WHEREFORE, the plaintiff demands judgment against the defendant,

United States Postal Service, as follows:

1.

DATED:

Actual, compensatory, and statutory damages in the sum of $3,000,000.00
for the plaintiff Ralph J. Moline, Jr., for past and future medical expenses,
past and future lost wages and other economic loss, and past and future
pain and suffering;
Pre and post-judgment interest as allowed by law;
Injunctive relief;
An award of attorneys’ fees as allowed by law;
An award of taxable costs; and
Any and all such further relief as this Court deems just and proper.
January 31, 2020

Yours, etc.,

THE DIETRICH L RM p.c.

~

Nicholag/J. Strémik, Esq.
Attorriex‘s for Plaintiff

1323 North Forest Road
Williamsville, New York 14221
(716) 839-3939

 
